ORDER
PER CURIAM.
John Warren (hereinafter, “Warren”) brought suit against Home Service Oil Co., Inc. (hereinafter, “Defendant”) for injuries he sustained after falling in a truck stop shower stall. Defendant moved for summary judgment claiming that it did not owe a duty to Warren. The trial court granted Defendant’s motion for summary judgment; Warren appealed claiming that the determination of Defendant’s duty is an issue for the jury.
We have reviewed the briefs of the parties and the record on appeal. There is no genuine issue of material fact which would preclude entry of summary judgment. Rule 74.04(c)(3). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).